Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 02, 2019

The Court of Appeals hereby passes the following order:

A19A0666. ALAN WATSON v. THE STATE.

      In 1997, Alan Watson pled guilty to theft by shoplifting, and was sentenced to
six months of probation. In 2018, Watson filed an extraordinary motion for new trial,
alleging several due process violations because he was a minor at the time of his
conviction. The trial court denied the motion and Watson filed this direct appeal. We,
however, lack jurisdiction.
       An order denying an extraordinary motion for new trial must be appealed by
application for discretionary appeal. See OCGA § 5-6-35 (a) (7). Watson’s failure to
follow the proper appellate procedure deprives us of jurisdiction over this appeal. To
the extent Watson seeks to appeal his 1997 conviction, his appeal is untimely, and
cannot serve as a basis to appeal the denial of his extraordinary motion for new trial.
See Balkcom v. State, 227 Ga. App. 327, 331-332 (489 SE2d 129) (1997).
      Accordingly, Watson’s appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  01/02/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.